70 F.3d 1280
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lacey Mark SIVAK, Plaintiff-Appellant,v.Timothy D. WILSON;  James Barker, Defendants-Appellees.
No. 95-35118.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 24, 1995.

Before:  PREGERSON, NORRIS, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Lacey Mark Sivak, an Idaho state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action against defendants.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review de novo a dismissal for failure to state a claim, Stone v. Travelers Corp., 58 F.3d 434, 436-37 (9th Cir.1995), and affirm.


3
Sivak failed to state a claim when he claimed that defendants denied him access to a photocopier.  See Hoptowit v. Ray, 682 F.2d 1237, 1246-47 (9th Cir.1982).  Sivak's claim concerning access to a typewriter for state court proceedings is precluded by res judicata.  Accordingly, the district court did not err by dismissing Sivak's two claims that he was denied access to the courts.  See Stone, 58 F.3d at 436-37.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 To the extent that Sivak appeals the denial of his motion for court intervention, the district court did not err by denying Sivak's motion.  See Lucero v. Russell, 741 F.2d 1129, 1129-30 (9th Cir.1984)